Citation Nr: 1414434	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for adrenal adenoma, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for stomach cancer, to include as due to exposure to herbicides. 

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, September 2008, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's stomach cancer did not manifest during service or within one year of separation from service, and is not causally or etiologically related to service, to include the Veteran's herbicide exposure.  

2.  The Veteran's adrenal adenoma did not manifest during service and is not causally or etiologically related to service, to include the Veteran's herbicide exposure.  


3.  The Veteran's right wrist disability did not manifest in service and is not secondary to a service connected disability.  

4.  The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for stomach cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for adrenal adenoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for a disability rating of 70 percent for PTSD have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection was granted the claim was substantiated.  Therefore, additional notice is not required regarding the increased initial rating claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record shows that through VCAA letters dated May 2006, November 2007, July 2008, and December 2008, VA's notice requirements were met with respect to the issues addressed in this decision.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in June 2006, August 2007, and March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.





Service Connection - Stomach Cancer, Adrenal Adenoma, Right Wrist

As the Veteran contends that his stomach cancer and adrenal adenoma are both causally related to his exposure to herbicides, the Board will address those issues simultaneously.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In addition, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; ischemic heart disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

Although the Board acknowledges that the Veteran was exposed to herbicides during service, the Board notes that the record does not contain any diagnosis related to disability that matches any disease listed in 38 C.F.R. § 3.309(e).  Likewise, no other competent evidence of record links the Veteran's stomach cancer or adrenal adenoma to his exposure to Agent Orange.  In view of that, together with the absence of evidence reflecting the presence of either stomach cancer, or adrenal adenoma until many years after service, or of competent evidence linking these disabilities to service, a basis upon which to establish service connection has not been presented.  

With respect to the right wrist, no right wrist disability is shown until many years after service, and while the Veteran posits that it is a result of overuse made necessary by his service connected left wrist disability, no probative evidence supports that theory of entitlement.  A VA examiner simply linked his disability to the Veteran's post service employment, and affirmatively stated it was not related to the service connected left upper extremity disability.  There is no probative opinion that is contrary to this examiner's conclusion.  As the evidence fails to support the conclusion that the claimed disability is related to service, or a service connected disability, a basis upon which to establish service connection is not presented.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The record indicates that at least during the early portion of the appeal period, (through approximately 2008), the Veteran was being seen at the Vet Center and VA facilities.  These document GAF scores from as low as 35 upwards to 65.  The Vet Center records indicate the Veteran's PTSD was considered severe.  

A May 2006 Vet Center intake assessment showed symptoms of nightmares and intrusive thoughts.  The Veteran suffered from chronic pain.  He was assigned a GAF of 48.  

The Veteran was afforded a VA examination in June 2006.  The Veteran reported poor sleep, to include nightmares.  He noted full-blown panic attacks once per month while sleeping.  He noted anger and frustration.  The Veteran attended individual therapy sessions.  The Veteran was never married, with the longest relationship lasting three years.  He had spent time in jail in 1996 for a DUI.  He had adequate personal hygiene.  His eye contact was good, his speech was normal, and his thought process was goal-directed without hallucination or illusion.  The Veteran's affect was slightly intense and he noted that his mood was depressed.  He denied any homicidal or suicidal ideation.  The Veteran was oriented in all spheres, but showed a slight impairment in immediate recall; however, his short-term and long term memory, attention, and concentration were fairly intact.  His insight and judgment were also intact.  The examiner assigned a GAF score of 60 to 65.  He noted that he is still experiencing the traumatic cluster symptoms of PTSD, to include intrusive memories, reliving the experience through nightmares and flashbacks, anxiety around people, lack of concentration, angry outbursts, startle response, and a lack of trust.  He did acknowledge lots of friends in the Order of the Purple Heart.  

The Veteran received a mental health clinic intake assessment in September 2007.  The Veteran presented with insomnia, nightmares, increased irritability, short-tempered attributes, hypervigilance, and difficulty in crowds.  He showed appropriate grooming and hygiene.  He was hyperactive with erratic eye contact.  He experienced no illusions or hallucinations.  He acknowledged constant suicidal ideation with no plan or intent.  He showed paranoid delusions and loose associations.  His memory was impaired.  His judgment was impaired and his insight was superficial.  The examiner described his impulse control as fair.  The examiner assigned a GAF score of 50.  


In September 2008 records, the Veteran expressed longstanding problems with sleep and longstanding trouble maintaining relationships.  He reported trouble in crowds.  The Veteran reported recent suicidal ideation, somewhat obsessive in quality.  He denied any history of attempts or current plans or intent.  The Veteran's speech was described as pressured and circumstantial.  The Veteran's showed some obsessive compulsive features.  The examiner assigned a GAF score of 35.  

Other evidence includes a report from VA vocational rehabilitation that the Veteran's training had been interrupted due to the stress it was causing him.  

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran, the Board concludes that the criteria for a 70 percent disability rating are met.  

Although the Veteran does not present with all the symptoms provided in the criteria for a 70 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In any event, the Veteran appears to have occupational and social impairment, with deficiencies in most area, such as work, family relations, judgment, thinking, and mood, due to his various symptoms.  

As to whether the Veteran is entitled to a 100 percent scheduler disability rating, the Board notes the Veteran worked for the postal office continually prior to retiring, and he has showed no gross impairment in thought processes or communication.  Although he had some paranoid delusions, they were not persistent; he showed no grossly inappropriate behavior; and did not exhibit persistent danger of hurting self or others.  He maintained his ability to perform activities of daily living.  He was at no point disorientated to time or place and his memory loss did not extend to names of closest relatives, own occupation, or own name.  Reports of paranoid delusions and suicidal ideation have been expressed, but the Veteran's overall functioning does not more nearly approximate the criteria warranting a 100 percent disability rating.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 70 percent disability rating throughout the entire period on appeal, and to this extent the appeal is granted.    

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  Notably, the symptoms listed in the criteria are not considered to be an exclusive list, such that they essentially contemplate any symptoms.  Accordingly, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Board notes that IU has already been granted.  Thus, a new issue regarding TDIU is not raised by the record.

ORDER

Entitlement to service connection for adrenal adenoma, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for stomach cancer, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for a right wrist disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial disability rating of 70 percent for PTSD is granted.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


